  Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 1 of 71




         Exhibit A
           State Court Records in
RAM Hotel Management LLC, et al. v. Hartford
  Fire Insurance Company, et al., Case No.
2021CV345760 (Ga. Super. Ct., Fulton Cnty.)
Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 2 of 71




            [Notice of Removal, Exhibit A, Page 1]
Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 3 of 71




            [Notice of Removal, Exhibit A, Page 2]
Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 4 of 71
                        Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 5 Fulton
                                                                                  of 71 County Superior Court
                                                                                                  ***EFILED***TV
                                                                                         Date: 2/11/2021 4:25 PM
                                                                                        Cathelene Robinson, Clerk




                                                                             2021CV345760




Copy from re:SearchGA
                                    [Notice of Removal, Exhibit A, Page 4]
                        Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 6 of 71




Copy from re:SearchGA
                                    [Notice of Removal, Exhibit A, Page 5]
                        Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 7 of 71




Copy from re:SearchGA
                                    [Notice of Removal, Exhibit A, Page 6]
                        Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 8 of 71




Copy from re:SearchGA
                                    [Notice of Removal, Exhibit A, Page 7]
                        Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 9 of 71




                                    [Notice of Removal, Exhibit A, Page 8]
Copy from re:SearchGA
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 10 of 71




Copy from re:SearchGA
                                [Notice of Removal, Exhibit A, Page 9]
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 11 of 71




                                [Notice of Removal, Exhibit A, Page 10]
Copy from re:SearchGA
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 12 of 71




Copy from re:SearchGA
                                [Notice of Removal, Exhibit A, Page 11]
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 13 of 71




Copy from re:SearchGA
                                [Notice of Removal, Exhibit A, Page 12]
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 14 of 71




Copy from re:SearchGA
                                [Notice of Removal, Exhibit A, Page 13]
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 15 of 71




Copy from re:SearchGA
                                [Notice of Removal, Exhibit A, Page 14]
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 16 of 71




                                [Notice of Removal, Exhibit A, Page 15]
Copy from re:SearchGA
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 17 of 71




Copy from re:SearchGA
                                [Notice of Removal, Exhibit A, Page 16]
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 18 of 71




Copy from re:SearchGA
                                [Notice of Removal, Exhibit A, Page 17]
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 19 of 71




Copy from re:SearchGA
                                [Notice of Removal, Exhibit A, Page 18]
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 20 of 71




Copy from re:SearchGA
                                [Notice of Removal, Exhibit A, Page 19]
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 21 of 71




                                [Notice of Removal, Exhibit A, Page 20]
Copy from re:SearchGA
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 22 of 71




Copy from re:SearchGA
                                [Notice of Removal, Exhibit A, Page 21]
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 23Fulton
                                                                               of 71County Superior Court
                                                                                              ***EFILED***TV
                                                                                     Date: 2/11/2021 4:25 PM
                                                                                    Cathelene Robinson, Clerk




                                                                        2021CV345760




Copy from re:SearchGA
                                [Notice of Removal, Exhibit A, Page 22]
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 24 of 71




                                [Notice of Removal, Exhibit A, Page 23]
Copy from re:SearchGA
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 25 of 71




                                [Notice of Removal, Exhibit A, Page 24]
Copy from re:SearchGA
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 26Fulton
                                                                               of 71County Superior Court
                                                                                              ***EFILED***TV
                                                                                     Date: 2/11/2021 4:25 PM
                                                                                    Cathelene Robinson, Clerk




                                                                        2021CV345760




Copy from re:SearchGA
                                [Notice of Removal, Exhibit A, Page 25]
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 27 of 71




                                [Notice of Removal, Exhibit A, Page 26]
Copy from re:SearchGA
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 28 of 71




Copy from re:SearchGA
                                [Notice of Removal, Exhibit A, Page 27]
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 29Fulton
                                                                               of 71County Superior Court
                                                                                              ***EFILED***TV
                                                                                     Date: 2/11/2021 4:25 PM
                                                                                    Cathelene Robinson, Clerk




                                                                         2021CV345760




Copy from re:SearchGA
                                [Notice of Removal, Exhibit A, Page 28]
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 30Fulton
                                                                               of 71County Superior Court
                                                                                              ***EFILED***TV
                                                                                     Date: 2/11/2021 4:25 PM
                                                                                    Cathelene Robinson, Clerk




                        2/11/2021                             2021CV345760




                                    [Notice of Removal, Exhibit A, Page 29]
Copy from re:SearchGA
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 31Fulton
                                                                               of 71County Superior Court
                                                                                              ***EFILED***TV
                                                                                     Date: 2/11/2021 4:25 PM
                                                                                    Cathelene Robinson, Clerk




                                                                        2021CV345760




                                [Notice of Removal, Exhibit A, Page 30]
Copy from re:SearchGA
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 32 of 71




Copy from re:SearchGA
                                [Notice of Removal, Exhibit A, Page 31]
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 33 of 71




                                [Notice of Removal, Exhibit A, Page 32]
Copy from re:SearchGA
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 34 of 71




Copy from re:SearchGA
                                [Notice of Removal, Exhibit A, Page 33]
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 35 of 71




Copy from re:SearchGA
                                [Notice of Removal, Exhibit A, Page 34]
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 36 of 71




Copy from re:SearchGA
                                [Notice of Removal, Exhibit A, Page 35]
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 37 of 71




Copy from re:SearchGA
                                [Notice of Removal, Exhibit A, Page 36]
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 38 of 71




                                [Notice of Removal, Exhibit A, Page 37]
Copy from re:SearchGA
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 39 of 71




Copy from re:SearchGA
                                [Notice of Removal, Exhibit A, Page 38]
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 40Fulton
                                                                               of 71County Superior Court
                                                                                              ***EFILED***TB
                                                                                     Date: 2/16/2021 2:00 PM
                                                                                    Cathelene Robinson, Clerk




                                [Notice of Removal, Exhibit A, Page 39]
Copy from re:SearchGA
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 41 of 71




                                [Notice of Removal, Exhibit A, Page 40]
Copy from re:SearchGA
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 42 of 71




                                [Notice of Removal, Exhibit A, Page 41]
Copy from re:SearchGA
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 43 of 71




                                [Notice of Removal, Exhibit A, Page 42]
Copy from re:SearchGA
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 44 of 71




                                [Notice of Removal, Exhibit A, Page 43]
Copy from re:SearchGA
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 45Fulton
                                                                               of 71County Superior Court
                                                                                              ***EFILED***TB
                                                                                     Date: 2/16/2021 2:00 PM
                                                                                    Cathelene Robinson, Clerk




                                [Notice of Removal, Exhibit A, Page 44]
Copy from re:SearchGA
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 46 of 71




                                [Notice of Removal, Exhibit A, Page 45]
Copy from re:SearchGA
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 47 of 71




                                [Notice of Removal, Exhibit A, Page 46]
Copy from re:SearchGA
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 48 of 71




                                [Notice of Removal, Exhibit A, Page 47]
Copy from re:SearchGA
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 49 of 71




                                [Notice of Removal, Exhibit A, Page 48]
Copy from re:SearchGA
                                                                              Fulton County Superior Court
                                                                               ***EFILED***MH
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 50 of 71
                                                                                   Date: 2/22/2021 2:08 PM
                                                                                Cathelene Robinson, Clerk




                                [Notice of Removal, Exhibit A, Page 49]
Copy from re:SearchGA
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 51Fulton
                                                                               of 71County Superior Court
                                                                                             ***EFILED***MH
                                                                                      Date: 3/4/2021 2:14 PM
                                                                                    Cathelene Robinson, Clerk




                                [Notice of Removal, Exhibit A, Page 50]
Copy from re:SearchGA
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 52 of 71




                                [Notice of Removal, Exhibit A, Page 51]
Copy from re:SearchGA
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 53 of 71




                                [Notice of Removal, Exhibit A, Page 52]
Copy from re:SearchGA
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 54 of 71




                                [Notice of Removal, Exhibit A, Page 53]
Copy from re:SearchGA
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 55 of 71




                                [Notice of Removal, Exhibit A, Page 54]
Copy from re:SearchGA
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 56 of 71




                                [Notice of Removal, Exhibit A, Page 55]
Copy from re:SearchGA
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 57 of 71




                                [Notice of Removal, Exhibit A, Page 56]
Copy from re:SearchGA
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 58 of 71




                                [Notice of Removal, Exhibit A, Page 57]
Copy from re:SearchGA
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 59 of 71




                                [Notice of Removal, Exhibit A, Page 58]
Copy from re:SearchGA
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 60 of 71




                                [Notice of Removal, Exhibit A, Page 59]
Copy from re:SearchGA
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 61 of 71




                                [Notice of Removal, Exhibit A, Page 60]
Copy from re:SearchGA
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 62 of 71




                                [Notice of Removal, Exhibit A, Page 61]
Copy from re:SearchGA
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 63 of 71




                                [Notice of Removal, Exhibit A, Page 62]
Copy from re:SearchGA
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 64 of 71




                                [Notice of Removal, Exhibit A, Page 63]
Copy from re:SearchGA
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 65 of 71




                                [Notice of Removal, Exhibit A, Page 64]
Copy from re:SearchGA
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 66 of 71




                                [Notice of Removal, Exhibit A, Page 65]
Copy from re:SearchGA
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 67 of 71




                                [Notice of Removal, Exhibit A, Page 66]
Copy from re:SearchGA
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 68 of 71




                                [Notice of Removal, Exhibit A, Page 67]
Copy from re:SearchGA
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 69 of 71




                                [Notice of Removal, Exhibit A, Page 68]
Copy from re:SearchGA
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 70Fulton
                                                                               of 71County Superior Court
                                                                                              ***EFILED***JT
                                                                                    Date: 3/15/2021 10:39 AM
                                                                                    Cathelene Robinson, Clerk




                                [Notice of Removal, Exhibit A, Page 69]
Copy from re:SearchGA
                                                                                 Fulton County Superior Court
                                                                                   ***EFILED***DG
                    Case 1:21-cv-01132-MLB Document 1-2 Filed 03/19/21 Page 71 of 71
                                                                                      Date: 3/16/2021 9:11 AM
                                                                                   Cathelene Robinson, Clerk




                                [Notice of Removal, Exhibit A, Page 70]
Copy from re:SearchGA
